Roberts, J.
—The court below did not err in dissolving the injunction, and rendering judgment against the complainant and the sureties on her injunction bond. The judgment is erroneous as to the sureties, inasmuch as it is rendered for a much greater amount than the bond given • by them, as required by the judge. Of that error, however, they have not complained; and, therefore, there is no good ground presented for a reversal of the judgment against her, she being liable, without reference to the bond, for the amount of the original debt and damages thereon. (Hendrick v. Cannon, 5 Tex., 248.) The petition for injunction was fatally defective, in not stating intelligibly the nature of judgment rendered against her, the nature of her rights in the property affected by the levy of the execution, and the facts constituting the fraud in inducing her to accept service of process.
The judgment must be
Affirmed.